IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


H.R. AND C.A.R.                              : No. 167 MM 2020
                                             :
                                             :
             v.                              :
                                             :
                                             :
C.P. AND J.M.                                :
                                             :
                                             :
PETITION OF: C.P.                            :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the “Petition for Leave to File a

Petition for Allowance of Appeal Proceeding Nunc Pro Tunc” is DENIED.